Order entered September 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00618-CV

                              CHARLES MITCHELL, Appellant

                                                V.

                                  RUTH HOUSTON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-14792

                                            ORDER
       We GRANT the September 6, 2013 motion of Antionette Reagor, Official Court

Reporter for the 68th Judicial District Court of Dallas County, Texas, for an extension of time to

file the reporter’s record. The reporter’s record shall be filed on or before October 7, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE